DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites searching for two or more subscribers related to context information and body temperature information of a specific subscriber among subscribers, creating a group including the searched subscribers, calculating disease prevalence, and generating diagnosis assistance information. The limitation of arching for two or more subscribers related to context information and body temperature information of a specific subscriber among subscribers, creating a group including the searched subscribers, calculating disease prevalence, and generating diagnosis assistance information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “searching”, “creating”, “calculating” and “generating” in the context of this claim encompasses the user manually searching records, creating groups, determining disease prevalence and generating assistance information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and communication unit to perform both the steps. The processor and communication unit in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching a database and applying rules to the resultant data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims further limit the data and rules of the independent claim and are therefore directed to the same abstract idea as the independent claim (Examiner notes that with regard to claim 8, that the request signal could be a message to a user, which could be a further limitation of diagnosis assistance information)  and do not, in combination, recite significantly more than the abstract idea or integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 10, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. Patent Application Publication 2013/0132572 to Pan.
As to claims 1 and 16-17, Pan discloses a device for providing reference information for disease diagnosis based on body temperature, the device comprising:
a communication unit that communicates with two or more subscriber terminals (Pan [0044] and [0045]); and
a processor that searches for two or more subscribers related to context information and body temperature information of a specific subscriber among subscribers when the body temperature information of the specific subscriber is received from a terminal of the specific subscriber through the communication unit, creates a group including the searched subscribers, calculates a first disease prevalence for subscribers in the group based on a diagnosis history of the subscribers in the created group, and generates diagnosis assistance information for the specific subscriber based on the first disease prevalence (Pan [0044] and [0045] and claim 17 where the diagnosis assistance information is a log file ).
As to claim 2, see the discussion of claim 1, additionally, Pan discloses the device further comprising a database that stores diagnostic history information including context information and body temperature information for all subscribers (Pan [0044] and [0045] and claim 17).
As to claim 4, see the discussion of claim 1, additionally, Pan discloses the device wherein, when a grouping condition is received from a medical staff terminal of the specific subscriber, the processor searches for two or more subscribers related to the grouping condition among the subscribers, and creates a group including the searched subscribers (Pan [0044] and [0045] and claim 17).
As to claim 10, see the discussion of claim 1, additionally, Pan discloses the device wherein the context information includes at least one condition among a location information condition, and wherein the processor searches for two or more subscribers related to body temperature information and at least one condition among the context information of the specific subscriber (Pan [0024]-[0026]).
As to claim 11, see the discussion of claim 10, additionally, Pan discloses the device wherein the processor searches for two or more subscribers with information having location information within a certain distance from the location information of the specific subscriber when a location information condition is selected from the context information (Pan [0024]-[0026]).
As to claim 12, see the discussion of claim 11, additionally, Pan discloses the device wherein the body temperature information includes body temperature measurement location information, and wherein, when a body temperature measurement location of the specific subscriber is different from location information of a residence and main destination of the specific subscriber, the processor determines location information of the specific subscriber in consideration of the time spent at the body temperature measurement location of the specific subscriber (Pan [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0132572 to Pan in further view of U.S. Patent Application Publication 2007/0116036 to Moore et al.
As to claim 3, see the discussion of claim 2, however, Pan does not explicitly teach the device wherein the processor recognizes a code related to a disease from a diagnosis result image of a medical staff received from a subscriber terminal, and stores a medical staff diagnosis result of the subscriber in the database based on the recognized result. Moore discloses wherein the processor recognizes a code related to a disease from a diagnosis result image of a medical staff received from a subscriber terminal, and stores a medical staff diagnosis result of the subscriber in the database based on the recognized result (Moore [1058], [1062]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to monitor medical records as in Moore in the system of Pan to better detect disease outbreaks from various available data sources.
As to claim 4, see the discussion of claim 2, however, Pan does not explicitly teach wherein, when the predicted diagnosis name for the specific subscriber is received from a medical staff terminal, the processor calculates a first disease prevalence for the predicted diagnosis name for the subscribers in the group, and provides the calculated result to the medical staff terminal. Moore discloses wherein, when the predicted diagnosis name for the specific subscriber is received from a medical staff terminal, the processor calculates a first disease prevalence for the predicted diagnosis name for the subscribers in the group, and provides the calculated result to the medical staff terminal (Moore [1058], [1062], [0791]-[0795]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to monitor medical records as in Moore in the system of Pan to better detect disease outbreaks from various available data sources.
As to claim 5, see the discussion of claim 2, however, Pan does not explicitly teach wherein the processor requests input of a prior questionnaire in a terminal of the specific subscriber before the specific subscriber visits a medical staff, analyzes the prior questionnaire input and received from a terminal of the specific subscriber and generates a questionnaire analysis result, and generates diagnosis assistance information for the specific subscriber based on the calculated first disease prevalence and the questionnaire analysis result. Moore discloses wherein the processor requests input of a prior questionnaire in a terminal of the specific subscriber before the specific subscriber visits a medical staff, analyzes the prior questionnaire input and received from a terminal of the specific subscriber and generates a questionnaire analysis result, and generates diagnosis assistance information for the specific subscriber based on the calculated first disease prevalence and the questionnaire analysis result (Moore [0882]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to monitor medical records as in Moore in the system of Pan to better detect disease outbreaks from various available data sources.
As to claim 6, see the discussion of claim 2, however, Pan does not explicitly teach wherein the processor requests input of a prior questionnaire in a terminal of the specific subscriber before the specific subscriber visits a medical staff, analyzes the prior questionnaire input and received from a terminal of the specific subscriber and generates a questionnaire analysis result, and generates diagnosis assistance information for the specific subscriber based on the calculated first disease prevalence and the questionnaire analysis result. Moore discloses wherein the processor requests input of a prior questionnaire in a terminal of the specific subscriber before the specific subscriber visits a medical staff, analyzes the prior questionnaire input and received from a terminal of the specific subscriber and generates a questionnaire analysis result, and generates diagnosis assistance information for the specific subscriber based on the calculated first disease prevalence and the questionnaire analysis result (Moore [0882]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to monitor medical records as in Moore in the system of Pan to better detect disease outbreaks from various available data sources.
As to claim 7, see the discussion of claim 6, additionally, Moore discloses wherein, when there is a plurality of diseases exceeding a preset first prevalence value in the first prevalence calculation result, the processor selects a disease matching the questionnaire analysis result, and generates diagnosis assistance information for the specific subscriber based on a first prevalence for the selected disease (Moore [0882] [0791]-[0795]).

Claim(s) 8-9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0132572 to Pan in further view of U.S. Patent Application Publication 2016/0132652 to Bates et al.
As to claim 8, see the discussion of claim 1, however, Pan does not explicitly teach the device wherein the processor creates a regional group by including subscribers having the same location information for each pre-divided area, calculates a second disease prevalence for the subscribers in each regional group at each preset period based on the body temperature information of the subscribers in the regional group and the medical staff diagnosis result, and provides a body temperature measurement request signal to a subscriber terminal having location information for the specific regional group when the second disease prevalence for a specific disease in a specific regional group exceeds a preset value. Bates discloses wherein the processor creates a regional group by including subscribers having the same location information for each pre-divided area, calculates a second disease prevalence for the subscribers in each regional group at each preset period based on the body temperature information of the subscribers in the regional group and the medical staff diagnosis result, and provides a body temperature measurement request signal to a subscriber terminal having location information for the specific regional group when the second disease prevalence for a specific disease in a specific regional group exceeds a preset value (Bates abstract and [0063] and claim 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to query users based on a regional group as in Bates in the system of Pan to better control outbreaks by accounting for location information.
As to claim 9, see the discussion of claim 8, additionally, Pan discloses the device wherein, when at least one location information of residence location information of a subscriber and a subscriber family and preset main visiting area location information is related to the specific regional group, the processor determines that the subscriber has the location information for the specific regional group (Pan [0024]-[0026]).
As to claim 13, see the discussion of claim 10, however, Pan does not explicitly teach the device wherein, wherein the communication unit receives symptom information of the specific subscriber from a terminal of the specific subscriber, and wherein the processor selects at least one condition of the context information based on body temperature information and symptom information of the specific subscriber. Bates discloses teach the device wherein, wherein the communication unit receives symptom information of the specific subscriber from a terminal of the specific subscriber, and wherein the processor selects at least one condition of the context information based on body temperature information and symptom information of the specific subscriber (Bates [0043]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use context information and temperature information as in Bates in the system of Pan to improve the diagnostic capability of the method.
As to claim 14, see the discussion of claim 10, however, Pan does not explicitly teach wherein the context information further comprises biometric information including at least one blood pressure (Bates [0011]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use blood pressure information as in Bates in the system of Pan to improve the diagnostic capability of the method.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2013/0132572 to Pan in view of OFFICIAL NOTICE
As to claim 15, see the discussion of claim 1, however, Pan does not explicitly teach wherein, when the specific subscriber has a family member, the processor inquires family information including an age and gender of each family member, and calculates at least one of the possibility of infection of a family member's disease and the possibility of infection from a family member and includes the same in the diagnosis assistance information. Examiner takes OFFICIAL NOTICE that collecting family member demographic data (such as when subscribers are billed as a family), and offering the same services to their family members is a well known marketing and sales technique. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to offer the same services as those taught by Pan to a subscribers family as offered to a subscriber and to collect demographic data related to the family member to increase revenue and improve subscriber retention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	U.S. Patent 7,447,333 to Masticola et al.
U.S. Patent Application Publication 2013/0318027 to Almogy
U.S. Patent 8,862,448 to Holmes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686